        Case 3:13-cv-30125-PBS Document 454-7 Filed 04/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
Mark Anthony REID, et al.,              )
on behalf of themselves and others      )    Case No. 3:13-cv-30125-PBS
similarly situated,                     )
                                        )
Plaintiffs-Petitioners,                 )
                                        )
v.                                      )    April 15, 2019
                                        )
Christopher DONELAN, Sheriff,           )
Franklin County, MA, et al.,            )
                                        )
Defendants-Respondents.                 )
____________________________________ )

                        DECLARATION OF LEO FELIX CHARLES

I, Leo Felix Charles, swear under the penalty of perjury that the following is true and correct to

the best of my knowledge:


   1. On February 14, 2019, I was released from detention at Bristol County House of

       Corrections.

   2. Upon release, I returned to stay with my family in Bridgeport, Connecticut.

   3. In Bridgeport, I have become an active member of a community organization that

       supports immigrants.

   4. Since my release, I have been seeking appropriate medical treatment for my health

       conditions. I have diabetes, high blood pressure, acid reflux, nerve damage, kidney

       damage, scoliosis, osteoarthritis, and other back problems.

   5. I have been able to work with a medical professional who has treated me with care and

       attention and helped me to access the medications that I need to manage my health

       problems.
       Case 3:13-cv-30125-PBS Document 454-7 Filed 04/15/19 Page 2 of 2



   6. I have also sought medical assistance to address the worsening back problems developed

       due to overuse of a wheelchair while in ICE custody. Following my spinal fusion surgery,

       I was warned to only use the wheelchair sparingly because excessive use would harm my

       back. While in ICE detention, I was confined to my wheelchair and denied access to the

       knee and spinal surgeries I need to restore my ability to walk.

   7. In April 2019, for the first time in months, I walked more than one block under my own

       power. I am now walking a few blocks every morning and can feel myself becoming

       stronger.

   8. I am hopeful that now that I am no longer incarcerated and able to receive the care that I

       need, my health will continue to improve.



Executed on April 13, 2019                           __________________________________
                                                                        Leo Felix Charles
